Citation Nr: 1435234	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence was received sufficient to reopen a previously denied claim for service connection for a central nervous system disability as a result of herbicide exposure.

(The issue of eligibility for payment of attorney fees from past-due benefits withheld from a September 29, 2011, rating decision is addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  There is no indication that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has any prejudice in the conduct of the hearing been identified.  

The Veteran revoked the power of attorney of his service representative by correspondence dated in August 2013.  He also waived agency of original jurisdiction review of additional evidence he provided in August 2013.


FINDINGS OF FACT

1.  An unappealed November 1995 rating decision denied service connection for a central nervous system disability as a result of herbicide exposure.

2.  Evidence added to the record since the November 1995 rating decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for entitlement to service connection for a central nervous system disability as a result of herbicide exposure may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in April 2010.  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a November 1995 rating decision denied service connection for a central nervous system disability as a result of herbicide exposure.  It was noted that the evidence showed the Veteran served in the Republic of Vietnam and conceded he was likely exposed to herbicides, but that there was no evidence of a central nervous system disability as a result of herbicide exposure.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since November 1995 includes VA treatment reports and statements and testimony in support of the Veteran's claim.  The available treatment records include no evidence of a central nervous system disability.  In statements and testimony provided in support of his claim the Veteran reported having Agent Orange exposure during service, and asserted his belief that Agent Orange poisoning affected the central nervous system and never left the body.  He identified no symptoms of, nor treatment for, a central nervous system disability, to include any associated neurological disorder.

Based upon the evidence of record, the Board finds that the evidence received since the November 1995 rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  There is no new evidence demonstrating the Veteran has a central nervous system disability.  Therefore, the claim for entitlement to service connection may not be reopened.


ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for a central nervous system disability as a result of herbicide exposure, the appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


